                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:18CR354

      vs.
                                                                     ORDER
CHRISTOPHER OSBORNE

                     Defendant.


       This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
[42]. Counsel needs additional time in order to make further attempts to find a mutually
acceptable resolution. For good cause shown,

       IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [42] is
granted as follows:

       1. The jury trial, now set for November 12, 2019, is continued to January 7, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and January 7, 2020,
          shall be deemed excludable time in any computation of time under the requirement of
          the Speedy Trial Act. Failure to grant a continuance would deny counsel the
          reasonable time necessary for effective preparation, taking into account the exercise
          of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 8th day of November 2019.




                                            BY THE COURT:

                                            s/Susan M. Bazis
                                            United States Magistrate Judge
